On March 31, 1927, the court below rendered judgment rejecting plaintiffs' demands and dismissing their suit. The judgment was signed on April 4, 1927. The term of court at which the judgment was rendered and signed ended on July 31, 1927. The next term of court began on October 1, 1927. During this term, to wit, on March 26, 1928, appellants, by oral motion in open court, applied for and obtained an order for a devolutive appeal, returnable to this court on May 21, 1928. The return was subsequently extended to May 31, 1928. On May 30, 1928, the appellants applied for and obtained an order for citation upon the appellees and copies of the application and order and citations were served on the same day. The transcript was filed in this court on the return day.
Appellees have moved to dismiss the appeal, on the grounds that the order therefor was not obtained by a written petition or a written motion; that the notice of appeal was not timely served; and, in the alternative, that appellants failed to furnish a bond and perfect their appeal within one year after the judgment appealed from was rendered and became final.
The alternative ground of the motion to dismiss is well founded. The delay for an appeal dates from the signing of the *Page 776 
judgment. Orleans  J. Ry. Co. v. International Const. Co.,113 La. 409, 37 So. 10. An appeal is not complete until the bond of appeal has been furnished, which must be done before the delay for the appeal expires. Code Prac. art. 593; Hyman v. Veith,142 La. 933, 77 So. 854. The judgment appealed from was signed on April 4, 1927, and the appeal bond was not filed until May 16, 1928, more than one year thereafter. The bond was furnished too late.
For the reasons assigned, the appeal herein taken is dismissed.